UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 13, 2010 Date of Report (Date of earliest event reported) MSB Financial Corp. (Exact name of Registrant as specified in its Charter) United States 001-33246 34-1981437 (State or other jurisdiction of incorporation) (SEC Commission File No.) (IRS Employer Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (908) 647-4000 Not Applicable (Former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act INFORMATION TO BE INCLUDED IN REPORT Item 8.01. Other Events On September 13, 2010, the Board of Directors of the Registrant declared a cash dividend in the amount of $0.03 per share payable on October 15, 2010 to stockholders of record as of September 30, 2010. -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. MSB FINANCIAL CORP. By: /s/ Gary T. Jolliffe Date:September 15, 2010 Gary T. Jolliffe President and Chief Executive Officer
